SENTENCIA
El Tribunal de Primera Instancia denegó una solicitud para enmendar las Planillas de Información Personal y Económica (PIPE), luego de que uno de los alimentantes aceptó capacidad económica. El Tribunal de Apelaciones se negó a expedir un auto de certiorari para revisar la actua-ción del foro primario. Ya que consideramos que el foro apelativo intermedio realizó un ejercicio válido de su dis-creción, confirmamos el dictamen recurrido.
*871HH
El 13 de marzo de 2008, la Sra. Carmen Class Sánchez presentó una petición de alimentos contra el Sr. Fernando Vélez Rosario, en beneficio de su hija menor de edad. Sub-siguientemente, la señora Class Sánchez presentó una PIPE, en la que detalló los gastos de la menor. Por su parte, el señor Vélez Rosario presentó una planilla infor-mativa, en la cual indicó que su salario neto ascendía a $4,162. Evaluados los documentos presentados por las par-tes, la Examinadora de Pensiones Alimentarias recomendó una pensión alimentaria provisional de $1,434 mensuales, que el señor Vélez Rosario pagaría a través de la Adminis-tración para el Sustento de Menores (ASUME) a partir del 1 de abril de 2008. El tribunal acogió la recomendación de la examinadora y estableció la pensión alimentaria provisional sugerida.
La pensión provisional se modificó posteriormente a $1,070 mensual, debido a los descuentos que ordena la ley por pago de contribución sobre ingresos y seguro social. Tras varias incidencias, la vista para establecer la pensión alimentaria final se pautó para mayo de 2009.
Durante la vista, la señora Class Sánchez indicó que no estaba preparada y solicitó realizar descubrimiento de prueba con relación a los ingresos del señor Vélez Rosario. Este asunto fue referido al Tribunal de Primera Instancia, el cual determinó que la etapa de descubrimiento de prueba había culminado.
El 12 de agosto de 2009, el Tribunal de Primera Instan-cia dictó la sentencia de divorcio en el caso Fernando Vélez Rosario v. Carmen I. Class Sánchez, D DI2008-2721. Así, consolidó el presente caso con el de divorcio.
El 4 de septiembre de 2012, la señora Class Sánchez solicitó que se autorizara un nuevo descubrimiento de prueba. Tras varios incidentes procesales, el 20 de marzo de 2014 se celebró una vista ante la examinadora, en la *872que el señor Vélez Rosario admitió que tenía la capacidad económica para sufragar los gastos de su hija menor de edad. Las partes informaron que no lograron un acuerdo por diferencias en torno a cómo debía retrotraerse el cóm-puto de la pensión alimentaria. La señora Class Sánchez sostuvo que el acuerdo sobre la cuantía de la pensión debía computarse desde la fecha de la petición de alimentos, el 13 de marzo de 2008. Sin embargo, el señor Vélez Rosario se opuso. Adujo que, al asumir capacidad económica para sufragar los gastos de la menor, los cálculos debían consi-derar los gastos informados en las planillas informativas que presentó la alimentista. El señor Vélez Rosario se opuso a que se realizara un cómputo a base de unos gastos de la planilla informativa de 2013, para retrotraerlos a 2008. Por ello argumentó que los cálculos debían hacerse por periodos, conforme a las planillas informativas ya presentadas. En vista de ello, se pautó la vista para una fecha posterior.
Ante la admisión de capacidad económica del señor Vé-lez Rosario, la señora Class Sánchez presentó en enero de 2015 las planillas informativas enmendadas, correspon-dientes a las previamente presentadas el 8 de abril de 2008, 21 de mayo de 2009 y 2 de diciembre de 2013. Ade-más, presentó una nueva planilla informativa en relación con los gastos de 2015.
Tras escuchar las argumentaciones de las partes en cuanto a la solicitud de enmendar las planillas informati-vas, el tribunal denegó la solicitud de la alimentista. Así, el 26 de febrero de 2015 emitió una Resolución en la cual expresó lo siguiente:
[La] determinación de este Tribunal, está basada en gran parte en la posición de la parte demandada [en el caso de divorcio, la Sra. Class Sánchez] de traer nueva evidencia sin base o fundamentos alguno, sometida solamente basado en el mejor recuerdo de la parte demandada. Esta posición sin nin-guna evidencia años después que se presentaran las PIPE más cercanas en tiempo y espacio al momento actual de los *873alegados gastos, no proceden [sic] en derecho.
Los alegados gastos tienen que estar fundamentados y evidenciados. Un mero recuerdo no puede dar base a enmen-dar las PIPE que en su momento fueron juramentadas por ciertas. Cabe señalar que la parte demandada ha tenido repre-sentación legal a través del proceso, y debe de saber o haber sido informada de las posibles consecuencias de proveer bajo juramento información conflictiva.
De más está decir, como fundamento adicional para no per-mitir la presentación de documentos y evidencia nueva, está el propio historial del caso, y las actuaciones de las partes, espe-cíficamente la parte demandada, en continuar atrasando el caso una vez más. Por eso, este Tribunal se reafirma en su determinación, y ordena a la Examinadora de Pensiones a ver la vista de fijación de pensión utilizando las PIPE originales, y la evidencia presentada hasta el mes de octubre de 2014, con la excepción de los gastos universitarios incurridos, si alguno. Resolución emitida en el caso Carmen I. Class Sánchez v. Fernando Vélez Rosario, D AL2008-0492, consolidado con Fernando Vélez Rosario v. Carmen I. Class Sánchez, D DI2008-2721. Apéndice, págs. 699-700.
Inconforme, el 24 de marzo de 2015, la señora Class Sán-chez presentó una petición de certiorari y una moción en auxilio de jurisdicción ante el Tribunal de Apelaciones. Alegó que el Tribunal de Primera Instancia erró al rehu-sarse a dejar sin efecto la determinación de la examinadora. Además, argüyó que el foro primario debió permitir tanto las planillas informativas enmendadas, como la planilla in-formativa de 2015. No obstante, el foro apelativo intermedio denegó expedir el auto.
El Tribunal de Apelaciones fundamentó su determina-ción en que no estaba presente ninguno de los criterios que establece la Regla 40 del Reglamento del Tribunal de Ape-laciones, 4 LPRA Ap. XXII-B, para expedir el auto de certiorari. Asimismo, expresó que la deferencia al juicio y a la discreción del foro primario está cimentada en que los foros apelativos no pueden pretender disponer ni manejar el trámite ordinario de los casos que se dilucidan ante el Tribunal de Primera Instancia, pues no existe duda de que ese foro es el que conoce mejor las particularidades del caso *874y el que está en mejor posición para tomar las medidas que permitan el curso adecuado hacia su disposición.
Por otra parte, el foro apelativo intermedio puntualizó que el Tribunal de Primera Instancia debe fijar la pensión alimentaria permanente sin mayor dilación, pues este caso no admite mayores retrasos ni transferencias de vista. Así, indicó que, luego de que el tribunal determine la pensión final, ya sea por periodos o a su mejor juicio, podrá calcu-larse la deuda por la aplicación retroactiva de la pensión alimentaria.
Consecuentemente, la señora Class Sánchez acudió ante nos mediante una petición de certiorari. Argüyó que procedía adjudicar una pensión alimentaria a base de los gastos actuales de la menor, la cual debía aplicarse re-troactivamente a 2008, o en la alternativa, de imponerse una pensión alimentaria por periodos, debían considerarse las enmiendas a las planillas presentadas para que estas reflejen los gastos razonables de la menor.
hH I—i
La señora Class Sánchez alegó ante el Tribunal de Ape-laciones que no fue hasta que el señor Vélez Rosario admi-tió capacidad económica que resultó necesario detallar con precisión los gastos de la menor. Sostuvo que las planillas informativas originales fueron presentadas para cumplir con el régimen legal establecido por las Guías Mandato-rías, y no para cumplir con el criterio de 100% de gastos razonables reconocido en Santiago, Maisonet v. Maisonet Correa, 187 DPR 550 (2012). Asimismo, argüyó que las en-miendas presentadas obedecen al deber expreso, afirma-tivo y continuo de actualizar, corregir o enmendar la prueba, que establece la Regla 23.1 de Procedimiento Civil, 32 LPRA Ap. V. Por consiguiente, argumentó que el Tribunal de Primera Instancia debió permitir las enmiendas a *875las planillas informativas de 2008, 2009 y 2013, así como la planilla informativa correspondiente a 2015.
El descubrimiento de prueba juega un papel fundamental en el proceso de establecer las pensiones alimentarias de menores, ya que, para poderlas fijar, es indispensable conocer la realidad económica del alimentante, así como la situación del alimentista. Santiago, Maisonet v. Maisonet Correa, supra, pág. 564; Ferrer v. González, 162 DPR 172, 178 (2004); Chévere v. Levis, 150 DPR 525 (2000). De hecho, el Art. 16 de la Ley Núm. 5 de 30 de diciembre de 1986, según enmendada, conocida como la Ley para el Sustento de Menores, 8 LPRA sec. 515, establece como manda-torio el descubrimiento de información de ambos, el ali-mentista y el alimentante.
Las Reglas de Procedimiento Civil establecen varios me-canismos para permitir a las partes “descubrir, obtener o perpetuar la prueba necesaria para sustanciar sus alega-ciones en el acto del juicio”. R. Hernández Colón, Derecho procesal civil, San Juan, Ed. LexisNexis, 2010, Sec. 2801, pág. 293. Los tribunales de instancia tienen amplia discre-ción para regular el ámbito del descubrimiento, pues es su obligación garantizar una solución justa, rápida y econó-mica del caso, sin ventajas para ninguna de las partes. Rivera v. Tribunal Superior, 99 DPR 276, 278 (1970); Martínez Rivera v. Tribunal Superior, 85 DPR 3 (1962). De este modo se elude la posibilidad de que cualquiera de las par-tes abuse de la utilización de los mecanismos de descubri-miento de prueba.
En el ejercicio de esta facultad, el Tribunal de Primera Instancia denegó la solicitud de la señora Class Sánchez para enmendar las planillas informativas de 2008, 2009 y 2013, y admitir una planilla informativa nueva correspon-diente a 2015, presentada luego de que el señor Vélez Rosario admitiera capacidad económica. Ahora bien, nos co-rresponde resolver si el Tribunal de Apelaciones, al *876negarse a revisar esta actuación del foro primario, abusó de su discreción y resulta meritoria nuestra intervención.
I—I hH i—I
La discreción es el instrumento más poderoso que tie-nen los jueces en su misión de hacer justicia. Pueblo v. Sánchez González, 90 DPR 197, 200 (1964). En vista de ello, la tarea de determinar cuándo un tribunal ha abusado de su discreción no es fácil. Hemos resuelto que el ade-cuado ejercicio de discreción judicial está estrechamente relacionado con el concepto razonabilidad. Pueblo v. Dávila Delgado, 143 DPR 157, 171 esc. 15 (1997); Pueblo v. Ortega Santiago, 125 DPR 203, 211 (1990); Pueblo v. Sánchez González, supra.
A diferencia de la apelación de una sentencia final, el auto de certiorari es un recurso procesal de carácter discrecional. Como ocurre en todos los casos en que se con-fiere discreción judicial, esta no se da en un vacío ni en ausencia de unos parámetros. En el caso de un recurso de certiorari ante el Tribunal de Apelaciones, esa discreción se encuentra delimitada por la Regla 52.1 de Procedimiento Civil de 2009, 32 LPRA Ap. V, y el Reglamento del Tribunal de Apelaciones.
Por su parte, el segundo párrafo de la Regla 52.1 de Procedimiento Civil, supra, dispone lo siguiente:
El recurso de certiorari para revisar resoluciones u órdenes interlocutorias dictadas por el Tribunal de Primera Instancia, solamente será expedido por el Tribunal de Apelaciones cuando se recurra de una resolución u orden bajo las Reglas 56 y 57 de este apéndice o de la denegatoria de una moción de carácter dispositivo. No obstante, y por excepción a lo dis-puesto anteriormente, el Tribunal de Apelaciones podrá revi-sar órdenes o resoluciones interlocutorias dictadas por el Tribunal de Primera Instancia cuando se recurra de decisiones sobre la admisibilidad de testigos de hechos o peritos esencia-les, asuntos relativos a privilegios evidenciarios, anotaciones de rebeldía, en casos de relaciones de familia, en casos que *877revistan interés público o en cualquier otra situación en la cual esperar a la apelación constituiría un fracaso irremediable de la justicia. Al denegar la expedición de un recurso de certiorari en estos casos, el Tribunal de Apelaciones no tiene que fundamentar su decisión.
La Regla 52.1 de Procedimiento Civil de 2009, supra, corresponde, en parte, a la Regla 52.1 de Procedimiento Civil de 1979, 32 LPRA Ap. III. Secretariado de la Conferencia Judicial y Notarial, Informe de Reglas de Procedimiento Civil, marzo de 2008, pág. 598. Esta fue objeto de cambios fundamentales dirigidos a evitar la revisión judicial de aquellas órdenes o resoluciones que dilataban innecesaria-mente el proceso pues pueden esperar a ser revisadas una vez el caso culmine, uniendo su revisión al recurso de apelación. Hernández Colón, op. cit, Sec. 5515a, pág. 457. Otro de los cambios que se incorporó en la Regla 52.1 de Procedimiento Civil de 2009, supra, es que cuando el Tribunal de Apelaciones deniegue la expedición del auto de certiorari, no tiene la obligación de fundamentar su decisión.
Por otro lado, la Regla 40 del Reglamento del Tribunal de Apelaciones, supra, detalla los criterios que se deben tomar en cuenta para ejercer esa facultad discrecional. Es-tos criterios son los siguientes: (a) si el remedio y la dispo-sición de la decisión recurrida, a diferencia de sus funda-mentos, son contrarios a derecho; (b) si la situación de hechos planteada es la más indicada para el análisis del problema; (c) si ha mediado prejuicio, parcialidad o error craso y manifiesto en la apreciación de la prueba por el Tribunal de Primera Instancia; (d) si el asunto planteado exige consideración más detenida a la luz de los autos ori-ginales, los cuales deberán ser elevados, o de alegatos más elaborados; (e) si la etapa del procedimiento en que se pre-senta el caso es la más propicia para su consideración; (f) si la expedición del auto o de la orden de mostrar causa no causa un fraccionamiento indebido del pleito y una dilación indeseable en la solución final del litigio, y (g) si la expedi-*878ción del auto o de la orden de mostrar causa evita un fra-caso de la justicia.
Así, la denegatoria de expedir el auto de certiorari no constituye una adjudicación en los méritos y responde al ejercicio de la facultad discrecional del Tribunal de Apelacio-nes para no intervenir a destiempo con el trámite pautado por el foro de primera instancia, evitando que se dilate in-necesariamente la resolución final del pleito. Véase Núñez Borges v. Pauneto Rivera, 130 DPR 749, 755—756 (1992).
En este caso, el Tribunal de Primera Instancia deter-minó que la peticionaria no proveyó una razón que justifi-cara las enmiendas a las planillas informativas, lo cual milita contra la certificación que se hace en estas. Por otra parte, en su dictamen, puntualizó el hecho de que la peti-cionaria propició en múltiples ocasiones el atraso del pro-cedimiento dirigido a fijar la pensión permanente.
En atención a ello, el Tribunal de Apelaciones determinó que no estaba presente ninguno de los criterios que esta-blece la Regla 40 del Reglamento del Tribunal de Apelacio-nes, supra. Así, denegó expedir el recurso para no interve-nir a destiempo con el proceso ante el Tribunal de Primera Instancia, pues lo contrario postergaría aún más la solu-ción final del pleito.
En este caso han transcurrido nueve años desde que se presentó la petición original de alimentos y, a pesar de con-tar con la aceptación de capacidad de parte del padre ali-mentante, aún no se ha fijado una pensión permanente. Por eso, es forzoso concluir que el Tribunal de Apelaciones realizó un ejercicio de discreción válido. Ahora, el Tribunal de Primera Instancia debe fijar la pensión alimentaria per-manente sin mayor dilación. Este asunto no soporta más retrasos.
De todos modos, la parte afectada por la denegatoria de expedir el auto de certiorari podrá revisar el dictamen final cuando se resuelva la causa de acción por el foro *879sentenciador. Negrón v. Srio. de Justicia, 154 DPR 79, 93 (2001); Bco. Popular de P.R. v. Mun. de Aguadilla, 144 DPR 651 (1997). Por lo tanto, en su momento, cuando el foro primario fije una pensión permanente y si la señora Class Sánchez recurre de ese dictamen final, el Tribunal de Apelaciones estará en posición de determinar si la falta de enmienda a las planillas informativas dejó descubierta al-guna necesidad evidenciada de la menor alimentista. Igualmente, tendrá la oportunidad de revisar la corrección del efecto retroactivo que fije el Tribunal de Primera Instancia. Antes de eso, cualquier intervención nuestra tan solo retrasaría la solución del caso. No podemos presumir que el Tribunal de Primera Instancia no va a seguir los parámetros que establece la ley.
Por último, debemos tener presente que, aunque la eco-nomía procesal es un principio importante de nuestro or-denamiento procesal, esta no contempla invertir el orden jerárquico para convertirnos en un foro de primera instan-cia que pauta normas, antes de que los foros revisados ha-yan resuelto el asunto planteado. Lo que está ante nuestra consideración es si el Tribunal de Apelaciones abusó de su discreción al negarse a expedir el recurso y, en su lugar, esperar a que el Tribunal de Primera Instancia resuelva en su día. Resolvemos que no.
IV
Por los fundamentos expuestos, se confirma la resolu-ción del Tribunal de Apelaciones.
Lo acordó y ordena el Tribunal, y lo certifica el Secreta-rio del Tribunal.
El Juez Asociado Señor Estrella Martínez emitió una opinión disidente, a la cual se unió el Juez Aso-ciado Señor Colón Pérez.